Beasley, Judge,
dissenting.
First it is noted that the employer is also an appellant although the style of the case adopted by the majority does not reflect it.
The claimant was an 11-year-old son of the owner of the employer. He did janitorial work at the shop located at the family residence. He began employment the week before the injury. At the end of the second week, on Saturday, July 5, 1980, his hand slipped into an electric fan which he was moving in order to sweep, and his fingers were cut.
At the time, he was being paid on the basis of $3.85 per hour. He had worked 13 hours each of the two weeks and was thus paid a total of $50 for each week. The facts are undisputed that there was no agreement or even any expectation on the part of the employer or the employee with respect to any bonus or other type of compensation of “wages.” Then at the end of the year some six months after employment ceased, the company decided to give bonuses to all the people who had been employees that year. This, at least insofar as claimant was concerned, was for tax purposes and not because it was part of the contemplated compensation package.
OCGA § 34-9-260 provides that “the average weekly wages of the injured employee at the time of the injury shall be taken as the basis upon which to compute compensation ...” This, I think, was overlooked by the board and by the lower court. The question was, what were the average weekly wages of the injured employee at the time of his injury? The statute provides three methods for determining these wages. The parties agreed that the third method was most appropriate because the other two did not apply factually. Despite the “full-time” language in that subsection, Section 260 does apply to part-*856time employees as well. Black v. American &c. Ins. Co., 123 Ga. App. 133, 135 (3) (179 SE2d 679) (1971) illustrates this.
The third method is that “the full-time weekly wage of the injured employee shall be used.” This includes, “in addition to salary or hourly pay, the reasonable monetary value of food, housing, and other benefits furnished by the employer without charge to the employee, and tips.” Board Rule 260 (a). Thus, “all payments the employer makes to the employee should be counted as wages for the purpose of fixing workers’ compensation benefits . . .” Little Suwannee Lumber Co. v. Fitzgerald, 172 Ga. App. 144, 145 (322 SE2d 347) (1984).
In this case, “at the time of the injury,” the bonus was not in the picture. It was not a part of the compensation being paid to the employee, nor was there any obligation whatsoever then existing, to pay it at some later time, even contingent on later decisions or calculations.
The language of the statute is plain. The basis for computation is wages “at the time of the injury.” The other two methods start from this same time designation. The formula for determining wages “at the time of the injury,” is the 13-week average for the period immediately preceding the injury. Whatever payments the employer was making or was obligated to make for that period would be taken into account in mathematically arriving at the amount to be paid as workers’ compensation benefits. Whatever changes in compensation occurred thereafter, be it the following month or the end of the year or whenever, they would have no effect on the computation of “wages” at the time of the injury for the purpose of establishing liability insofar as workers’ compensation benefits are concerned.1
At the time of the injury, all that the claimant was receiving, or was entitled to receive, was the hourly wage of $3.85, or $50 per week for 13 hours of work. As said by the Supreme Court in Carter v. Ocean Accident &c. Corp., 190 Ga. 857, 858 (11 SE2d 16) (1940), and quoted in Black, supra at 136, “If a regular wage has been established and the employee is receiving it on the date of the accident, then that, and no other, is the basis on which compensation must be computed.” Although the formula for establishing that amount has since been expanded to allow a 13-week average, the crucial time designation is the same. This court in St. Paul-Mercury Indem. Co. v. Idov, 88 Ga. App. 697, 699 (77 SE2d 327) (1953), quoted and applied Carter as expressing the spirit of the law. The point is that in determining basis, only the past wage experience is taken into account.
Thus the court erred when it concluded that the award as determined by the board to include a later-evolved bonus was not contrary *857to law. It was.
Decided April 11, 1986
Rehearing denied April 30, 1986
William A. Erwin, for appellant.
Bob Reinhardt, for appellee.
I am authorized to state that Chief Judge Banke and Presiding Judge Birdsong join in this dissent.

 Tax liability for later payments is quite another thing and is entirely irrelevant.